   Case 3:18-cv-01787-MWB-EBC Document 46 Filed 05/21/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOD,                                     No. 3:18-cv-1787

           Plaintiff,                            (Judge Brann)

     v.

CAVELLO, OFFICER OF SCI
BENNER TOWNSHIP,

           Defendant.

                                  ORDER

                               MAY 21, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion (Doc. 32) for summary judgment is GRANTED.

    2.    The Clerk of Court is directed to ENTER judgment in favor of

          Defendant and against Plaintiff.

    3.    The Clerk of Court is further directed to CLOSE this case.

    4.    Any appeal from this order is deemed frivolous and not in good faith.

          See 28 U.S.C. § 1915(a)(3).


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
